LATTIMORE, J.-
Appellant was convicted in the district court of McLennan county of burglary, and his punishment fixed at two years in the penitentiary.
There is but one question that needs to be noticed. By his bill of exceptions No. 1 appellant shows that he presented to the trial court a plea to >the jurisdiction and motion to quash the indictment, based upon the fact that the grand jury finding same was composed of ten men and two women. Upon hearing said motion the state admitted the allegations to be true. In Harper v. State (No. 6369) 234 S. W. 909, recently decided by this court, the question herein involved was decided adversely to the state. Upon the authority of that case this judgment will be reversed and the prosecution ordered dismissed.